Citation Nr: 0208183	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In the veteran's November 1999 VA Form 9, he withdrew his 
claims for an increased evaluation for PTSD, an increased 
evaluation for residuals of a fracture of the little finger 
of the right hand, and entitlement to service connection for 
hypertension.  As such, the matters are no longer on appeal.  
Therefore, the issue listed on the cover page is the only 
issue currently on appeal before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In a March 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was notified of his appellate rights by 
letter dated in April 1988.

3.  The veteran failed to appeal the March 1988 rating 
decision.

4.  On August 20, 1997, the RO received the veteran's request 
to reopen a claim of entitlement to service connection for 
PTSD.





CONCLUSION OF LAW

The requirements for an effective date prior to August 20, 
1997, for a grant of service connection for PTSD, have not 
been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2002); 
38 C.F.R. §§ 3.102, 3.109, 3.400(r) (2001); 66 Fed. Reg. 45, 
630-32 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Service medical records and VA outpatient treatment records 
have been obtained and associated with the veteran's claims 
folder.  The veteran presented testimony in a May 2002 Travel 
Board hearing.  In addition, the veteran has been placed on 
notice of the law and regulations pertinent to his claims and 
further notice of this information would be both redundant 
and unnecessary.  Finally, the Board is not aware, nor has 
the veteran contended, that there is any outstanding evidence 
necessary to support his claim. 

The veteran claims that the effective date for the grant of 
service connection for PTSD should be October 1987, the date 
he originally filed his claim.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

A brief review of the history of this claim reveals that the 
veteran filed his original claim in October 1987.  His claim 
was denied by a March 1988 rating decision.  He was notified 
of the decision and his appellate rights by RO letter dated 
in April 1988.  On August 20, 1997, the RO received VA Form 
21-4138, statement in support of claim, in which the veteran 
indicated that he would like to file a service connection 
claim for PTSD.  Service connection for PTSD was granted in 
May 1998 rating decision.  The RO assigned an evaluation of 
100 percent disabling, effective August 20, 1987, and reduced 
it to 50 percent disabling from November 1997.  In a 
statement received in July 1999, the veteran requested an 
earlier effective date, specifically the date he filed his 
original claim in October 1987. The RO denied the earlier 
effective date claim in a July 1999 rating decision and the 
veteran appealed. 

It should be noted at this point that the veteran did not 
appeal the May 1998 rating decision within the applicable 
time period and as such, it too became final. See 38 U.S.C. 
§ 7105(c); 38 C.F.R. §§  20.302, 20.1103. According to VA 
law, "[p]revious determinations which are final and binding 
... will be accepted as correct in the absence of clear and 
unmistakable error."  See 38 C.F.R. § 3.105(a). However, as 
the RO has adjudicated the veteran's earlier effective date 
claim and he has appealed within the applicable time period, 
the Board shall proceed in its disposition as there is no 
prejudice to the veteran. 

The previous paragraph notwithstanding, considering the 
evidence of record and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file and finds 
that the March 1988 RO decision denying the veteran's 
original claim for service connection for PTSD, became final 
when the veteran did not file a notice of disagreement within 
the one year time frame from notification of that adverse 
determination. 38 U.S.C. § 7105(c); 38 C.F.R. §§  20.302, 
20.1103

While the veteran and his wife testified in a May 2002 Travel 
Board hearing that he did in fact appeal the March 1988 
decision, there is no evidence of record to support his 
claim.  Accordingly, as the Board has found that the March 
1988 RO decision is final and that the veteran's request to 
reopen his claim was received on August 20, 1997, an earlier 
effective date is not warranted. 38 C.F.R. § 3.400(r).  


ORDER

An effective date prior to August 20, 1997, for a grant of 
service connection for PTSD, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

